         Case 1:19-cv-00599-GWC Document 8 Filed 08/28/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JOSEPH A. WHITE, AS ADMINISTRATOR
OF THE ESTATE OF ROBERT E. WHITE,
                                                                   PROPOSED ADR AND
                                     Plaintiff,                    DISCOVERY PLAN
       vs.
                                                                   19-CV-599
UNITED STATES OF AMERICA,

                                     Defendant.



       The parties in the above-captioned action, by their undersigned counsel, hereby

submit the following as their ADR Plan timeline and Proposed Discovery Plan:

       Based on the Court’s Alternative Dispute Resolution (“ADR”) pilot program

timeline, the parties agree to the following.

        (a)     No later than October 14, 2019, the parties shall confer and select a

                mediator, confirm the mediator’s availability, ensure that the mediator does

                not have a conflict with any of the parties in the case, identify a date and time

                for the initial mediation session, and file a stipulation confirming their

                selection on the form provided by the Court. If the parties fail to so stipulate,

                the Court shall appoint an ADR neutral.

        (b)     Any motions to opt out of the ADR process shall be filed by September 30,

                2019.

        (c)     The initial mediation session shall be held no later than December 9, 2019.
            Case 1:19-cv-00599-GWC Document 8 Filed 08/28/19 Page 2 of 3




        (d)     The referral to mediation shall terminate on February 3, 2020. In the event

                that settlement is       not reached, the case will progress toward dispositive

                motions/trial, as scheduled below.

        (e)     The referral of this case to mediation will not delay or defer other dates

                contained in this Scheduling Order and has no effect on the progress of the

                case toward trial.



       The parties further submit:

       1.      The parties have not consented to Magistrate Judge jurisdiction in this action.

       2.      The parties stipulate that they will exchange mandatory disclosures pursuant

to F. R. Civ. P. Rule 26(a)(1) no later than September 30, 2019.

       3.      All motions to amend pleadings or add parties shall be filed on or before

November 19, 2019.

       4.      All factual discovery, including depositions, shall be completed on or before

March 18, 2020. All motions to compel discovery shall be filed at least thirty (30) days

prior to the factual discovery cutoff.

       5.      Plaintiff shall identify any expert witnesses through interrogatories and

provide reports pursuant to F. R. Civ. P. Rule 26 by April 17, 2020. Defendant shall

identify any expert witnesses through interrogatories and provide reports pursuant to F. R.

Civ. P. Rule 26 by June 16, 2020. All discovery relating to experts, including depositions

shall be completed by August 17, 2020.

       6.      The parties, at this time, do not anticipate any Rule 26(c) orders.


                                                 2
            Case 1:19-cv-00599-GWC Document 8 Filed 08/28/19 Page 3 of 3




       7.      The parties, at this time, do not contemplate any changes in the limitations in

F. R. Civ. P. Rules 30(d)(2) or 33(a).

       8.      Dispositive motions, if any, shall be filed on or before October 16, 2020.

       9.      Trial is anticipated to take seven to ten (7-10) trial days.



                                                     Respectfully submitted,



                                                     s/Thomas V. Hagerty,
Dated: August 28, 2019                       By:     THOMAS V. HAGERTY , ESQ.
                                                     Attorney for Plaintiff


                                                     JAMES P. KENNEDY, JR.
                                                     United States Attorney
                                                     Western District of New York


Dated: August 28, 2019                       By:     s/Kathryn L. Smith
                                                     KATHRYN L. SMITH
                                                     Assistant U.S. Attorney
                                                     Attorneys for Defendant
                                                     United States of America




                                                3
